Case 4:21-cv-00067-RCY-DEM Document 13 Filed 08/16/21 Page 1 of 1 PageID# 39




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Newport News Division

LATRINA COX, on behalf of herself             )
and others similarly situated,                )
       Plaintiff,                             )
                                              )
       v.                                     )               Civil Action No. 4:21cv67 (RCY)
                                              )
R&B CORPORATION OF VIRGINIA,                  )
d/b/a CREDIT CONTROL                          )
CORPORATION,                                  )
       Defendant.                             )
                                              )

                                         FINAL ORDER
       This matter is before the Court on the Notice of Voluntary Dismissal with Prejudice (ECF

No. 12). This Notice was filed pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). It

appearing to the Court that all matters of controversy in this action have been settled, it is hereby

ORDERED that this action is DISMISSED WITH PREJUDICE.

       The Clerk is directed to send a copy of this Order to all counsel of record and to any party

not represented by counsel.

       It is so ORDERED.

                                                               /s/
                                                      Roderick C. Young
                                                                   You
                                                                    ouunngg
                                                      United States District
                                                               ates Distri ictt Judge
                                                                         rriict Judge
Richmond, Virginia
Date: August 16, 2021
